                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re:                                            Case No. 19-cv-02536-JD

                                   8
                                         YI SOO JOHN KIM,                                  REFERRAL FOR RELATED CASE
                                   9                                                       DETERMINATION
                                                        Debtor.
                                  10                                                       Re: Dkt. No. 1

                                  11

                                  12     N.A. SALES COMPANY, INC.,
Northern District of California
 United States District Court




                                                        Plaintiff,
                                  13
                                                  v.
                                  14

                                  15     YI SOO JOHN KIM aka YI SOO KIM aka
                                         JOHN KIM,
                                  16                Defendant.
                                  17

                                  18          At the consent of the parties, the underlying matter was reassigned to Magistrate Judge
                                  19   Corley. See N.A. Sales Company, Inc. v. Seo, Case No. 19-cv-00832-JSC, Dkt. No. 39. A
                                  20   withdrawal of the bankruptcy reference as requested in this case might lead to proceedings that
                                  21   substantially overlap with the issues in the assigned case. Consequently, the Court believes that
                                  22   Judge Corley should decide whether to relate the cases.
                                  23          IT IS SO ORDERED.
                                  24   Dated: June 27, 2019
                                  25

                                  26
                                                                                                   JAMES DONATO
                                  27                                                               United States District Judge
                                  28
